Citation Nr: 0822712	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for eczema of the 
hands.

3.  Entitlement to service connection for residuals of 
fractures of the ribs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the veteran's 
claims.  The Board remanded these claims for additional 
development in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran failed to appear for a VA examination ordered in 
compliance with the Board's remand and a May 2007 notice 
letter was returned to VA as "undeliverable."  The veteran 
has not provided VA with a new address and what appears to be 
a single attempt to contact him via telephone was 
unsuccessful.  Attempts should be made to reach the veteran 
via his last known address and telephone number.  On an 
August 2006 form, the listed address was in Bonaire, Georgia.  
The March 2007 report of contact lists a telephone number.  
The veteran should be asked to contact VA and furnish his 
most current contact information.  If he does so in a timely 
manner, the VA examination should be rescheduled and he 
should be given adequate notice at his updated address.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter at his 
address in Bonaire, Georgia.  The 
letter should tell the veteran to 
contact VA and furnish his most current 
contact information.

2.  Call the veteran at his last known 
telephone number.  If the veteran is 
reached, he should be asked to furnish 
his most current contact information.

3.  If the veteran is reached and his 
contact information is updated, the VA 
examination ordered in the May 2005 
Board remand should be rescheduled.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

